Citation Nr: 1731915	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  05-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for a retinal tear, to include as secondary to hypertension and service-connected disabilities.

3.  Entitlement to service connection for a right foot condition, to include as secondary to service-connected disabilities.

4.  Entitlement to an effective date earlier than December 11, 2002 for the grant of service connection for cervical spine degenerative disc disease.

(The motion for revision of the June 2015 Board decision denying entitlement to service connection for prostate cancer will be addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2004, January 2013, and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska and St. Petersburg, Florida.  RO jurisdiction presently resides with the RO in St. Petersburg, Florida.

The Board notes that the June 2015 Board decision and remand erroneously included the issue of entitlement to service connection for hypertension.  Although this issue was included in the January 2013 rating decision, the Veteran's February 2013 notice of disagreement clearly stated that the Veteran was not submitting a claim of entitlement to service connection for hypertension, and he reiterated this in the January 2014 Form 9 substantive appeal.  The issue of entitlement to service connection for hypertension is therefore found not to be currently on appeal.

In May 2007, the Veteran testified before the undersigned at a Travel Board hearing held at the RO in Anchorage, Alaska regarding the issues of entitlement to service connection for prostate cancer and a cervical spine disorder.  In June 2015, the Board granted entitlement to service connection for cervical spine degenerative disc disease and denied entitlement to service connection for prostate cancer.  The Veteran appealed the denial of entitlement to service connection for prostate cancer to the United States Court of Appeals for Veterans Claims (Court), which, in a September 2016 Memorandum Decision, affirmed the Board's June 2015 decision.

The June 2015 Board decision also remanded the remaining issues on appeal in order to afford the Veteran with a Board hearing.  In an October 2016 correspondence, the Veteran reported that he would be unable to attend the Board hearing due to the travel distance and his disabilities.  The request for a hearing is therefore considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a retinal tear which was caused by a spike in his blood pressure due to pain from his service-connected disabilities.  The Veteran attended a VA examination in October 2012 and was noted to have a detached retina which caused no decrease in visual acuity or other visual impairment.  The examiner noted that the Veteran had occasional isolated elevated blood pressures, but wrote that the retinal tear was not as least as likely not due to or aggravated by high blood pressure.  The examiner did not provide any rationale whatsoever for this finding.

Most of the probative value of an opinion comes from its rationale or underlying reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the October 2012 VA examiner failed to provide this, the examination is found to be inadequate, and the issue is remanded in order to obtain a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also contends that he has a right foot disability which was caused by his altered gait from service-connected right leg, knee, and back disabilities.  In October 2012, the Veteran attended a VA examination was diagnosed with Morton's neuroma on the plantar aspect of the right foot.  The examiner stated that there was no medical nexus between shortening of the leg and Morton's neuroma.  The Board points out, however, that the Veteran is also now service connected for lumbar spine degenerative disc disease with pelvic tilt and has been found to have peripheral neuropathy in both the right after left lower extremities that is secondary to that disorder.  It therefore may be possible that any neurological disorder found on examination could be caused or aggravated by the Veteran's lumbar spine degenerative disc disease, which has already been found to cause other neuropathies in the lower extremities.

The Veteran has also submitted correspondence arguing that the right foot injury he intended to file service connection for is not Morton's Neuroma, which affects the third and fourth toes of his foot, but a separate disorder that causes pain in the ball of his foot and the second toe.  The Board therefore finds that this issue must be remanded in order to afford the Veteran with a new VA examination that will more adequately determine the nature and etiology of any and all current foot disabilities.  See Barr, 21 Vet. App. 303.

The record also indicates that in June 2015, the Veteran was granted entitlement to service connection for cervical spine degenerative disc disease, effective September 11, 2002.  In September 2015, the Veteran submitted a VA Form 21-0958 notice of disagreement with the effective date assigned.  A statement of the case has not yet been issued addressing this issue.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, a decision cannot be entered on the claim of entitlement to a TDIU until the issues discussed above are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of service connection for cervical spine degenerative disc disease and advise them that they have 60 days from the date of the statement of the case to perfect an appeal.  If the Veteran perfects an appeal to this issue in a timely fashion, the case should then be returned to the Board for further appellate review.

2. Obtain all outstanding, pertinent VA treatment records from the Gulf Coast Veterans Health Care System in Biloxi, Mississippi and its affiliated facility, the Panama City Outpatient Clinic, since January 2017.

3. Obtain a VA medical opinion from a qualified optometrist, ophthalmologist, or other medical professional specializing in eye disorders, and ask him/her to address the likely etiology of the Veteran's May 2008 retina tear and any subsequent residuals.

The examiner must be provided access to all files in VBMS, and he/she must specify in the examination report that these files have been reviewed.  If it is determined by the examiner that a new VA examination is in order, please schedule an appropriate examination.

After reviewing all of the evidence, the examiner is asked to state whether the Veteran's retina tear and any subsequent residuals were (i) caused or (ii) aggravated (worsened beyond the natural progression) by any of his service-connected disabilities and their symptoms.  He/she is specifically asked to discuss the Veteran's contention that episodes of severe pain and flare ups of his service-connected joint disorders cause his blood pressure to spike, and this sudden change in blood pressure led to the retina tear.  The examiner is asked to discuss all possible etiologies for the retina tear and how high blood pressure may affect such a disorder.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of the Veteran's eye disorder is unknowable.  

4. Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any right foot disorder.  The examiner must be provided access to all files in VBMS, and he/she must specify in the examination report that these files have been reviewed.  The examiner is then asked to address the following:

(a) What are the Veteran's current diagnoses of the right foot?  Does the Veteran have a specific diagnosis which affects the ball of his right foot and the second toe?  If no diagnosis if found other than Morton's Neuroma, please explain why this is the appropriate diagnosis for the Veteran's symptoms.

(b) For any symptoms found, please explain whether they are symptoms associated with the Veteran's already service-connected right lower extremity peripheral neuropathy or whether they are symptoms associated with a separate diagnosis.

(c) For every diagnosed right foot disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by any of the Veteran's service-connected disorders, including: lumbar spine degenerative disc disease with pelvic tilt, right knee arthritis, right lower extremity peripheral neuropathy, and shortening of the right leg.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiologies of the Veteran's right foot disorders are unknowable.  

5. The Veteran is hereby notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

6. Thereafter, readjudicate the issues, including the issue of entitlement to a TDIU.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

